DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanek et al. (2014/0324275).
	Regarding applicant claim 1, Stanek discloses a vehicle diagnostic system operational in a vehicular environment, the vehicle diagnostic system comprising: 
a data processing system that executes a digital assistant application installed in a vehicle and having an event determination component, a notification component, and a direct action application programming interface, the data processing system is configured to ([0002] “controller may analyze, via the processor, the fault trigger to determine a fault event… analysis report and an appointment request… to a vehicle display device”; [0029] “service center 200 may notify the vehicle 100”; [0017] “digital assistant, cellphone or PDA”): 
plurality of sensors of the vehicle ([0003] “sensor for detecting a fault trigger and a vehicle display configured to receive a user input”); and 
identify, by the event determination component, based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle, wherein the event determination component analyzes the vehicle diagnostic data to predict a future maintenance activity of the vehicle, and wherein the trigger event associated with the vehicle corresponds to the future maintenance activity ([0012] on-board diagnostics to monitor the overall operation of its mechanical and electrical systems… fault trigger may be produced if a system or component fails, reads outside of its normal parameter range, or is unable to send its output to an open or short-circuit… alternatively, the fault trigger may include a vehicle maintenance reminder e.g., change oil or 50,000 mile service checkup”); 
the notification component is configured to: 
select an output interface of the vehicle based on the trigger event; and the direct action application programming interface is configured to: generate an event data message corresponding to the trigger event, the event data message formatted as output compatible with the output interface; and transmit the event data message from the digital assistant application to the output interface to cause the output interface to output information associated with the event data message as an interface output ([0013] “vehicle may be configured to transmit data pertaining to vehicle diagnostics to the service center over a wireless communications network… the service center may 
Regarding applicant claim 2, Stanek discloses wherein the event determination component determines a recommended action associated with the trigger event, and wherein the direct action application programming interface generates the event data message to include information corresponding to the recommended action ([0012] on-board diagnostics to monitor the overall operation of its mechanical and electrical systems… fault trigger may be produced if a system or component fails, reads outside of its normal parameter range, or is unable to send its output to an open or short-circuit… alternatively, the fault trigger may include a vehicle maintenance reminder e.g., change oil or 50,000 mile service checkup”).
Regarding applicant claim 3, Stanek discloses wherein the event determination component determines the recommended action based in part on information stored on a computing device remote from the vehicle ([0017] “communication between the controller 105 and the service center 200”).
Regarding applicant claim 4, 6-7, Stanek discloses the digital assistant application including a natural language processor component configured to: 
receive, via an interface of the data processing system, an input audio signal, and parse the input audio signal to identify a request, wherein the direct action application programming interface generates an action data message based on the request, the action data message indicating a function ([0018] “multiple display types e.g., both audio and visual configured for human-machine interaction. The vehicle display 120 may be configured to receive user inputs from the vehicle occupants… may 
Regarding applicant claim 5, Stanek discloses the digital assistant application including a fulfilment component, wherein the direct action application programming interface transmits an action data message to the fulfilment component, and wherein the fulfilment component executes a function indicated by the action data message ([0029] “service center 200 may analyze or examine fault data… indicate the underlying problem with the fault, severity of the fault, whether immediate action is required, the cost and time for repair and the parts necessary for repair”).
Regarding applicant claim 8-9, Stanek discloses the notification component is configured to select an additional output interface; and the direct action application programming interface is further configured to: generate an additional event data message corresponding to the trigger event, the additional event data message formatted based on the additional output interface, and transmit the additional event data message to the additional output interface to cause the additional output interface to output information associated with the additional event data message ([0029] “service center 200 may analyze or examine fault data… indicate the underlying problem with the fault, severity of the fault, whether immediate action is required, the cost and time for repair and the parts necessary for repair”; [0041] “additionally the analysis report and appointment request may be received via email and text message based on the user’s preferences”).
Regarding applicant claim 10, Stanek discloses wherein the vehicle diagnostic data comprises a first set of vehicle diagnostic data;

the notification component is further configured to: select an additional output interface based on the additional trigger event ([0009] “output the analysis report and appointment request to a vehicle display device”); 
and the direct action application programming interface is further configured to: 
generate an additional event data message corresponding to the additional trigger event, the additional event data message formatted based on the additional output interface and transmit the additional event data message to the additional output interface to cause the additional output interface to output information associated with the additional event data message ([0009] “output the analysis report and appointment request to a vehicle display device”).
	Regarding applicant claim 11, Stanek discloses wherein the event determination component is further configured to: determine a first vehicular state of the vehicle; monitor the vehicle diagnostic data to determine a state change of the vehicle; and identify the trigger event based on the state change of the vehicle ([0025] “controller may capture contextual data in a snapshot or freeze frame… snapshot data may be communicated to the controller in a raw state and be transmitted to the service center for analysis”).

Regarding applicant claim 15, Stanek discloses a vehicle diagnostic method operational in a vehicular environment, the vehicle diagnostic system comprising: 
a data processing system that executes a digital assistant application installed in a vehicle and having an event determination component, a notification component, and a direct action application programming interface, the data processing system is configured to ([0002] “controller may analyze, via the processor, the fault trigger to determine a fault event… analysis report and an appointment request… to a vehicle display device”; [0029] “service center 200 may notify the vehicle 100”; [0017] “digital assistant, cellphone or PDA”): 
receive, by the event determination component and via an interface of the data processing system, vehicle diagnostic data sensed by at least one of a plurality of sensors of the vehicle ([0003] “sensor for detecting a fault trigger and a vehicle display configured to receive a user input”); and 
predict a future maintenance activity of the vehicle, and wherein the trigger event associated with the vehicle corresponds to the future maintenance activity ([0012] on-board diagnostics to monitor the overall operation of its mechanical and electrical systems… fault trigger may be produced if a system or component fails, reads outside of its normal parameter range, or is unable to send its output to an open or short-circuit… alternatively, the fault trigger may include a vehicle maintenance reminder e.g., change oil or 50,000 mile service checkup”); 
the notification component is configured to: 
select an output interface of the vehicle based on the trigger event; and the direct action application programming interface is configured to: generate an event data message corresponding to the trigger event, the event data message formatted as output compatible with the output interface; and transmit the event data message from the digital assistant application to the output interface to cause the output interface to output information associated with the event data message as an interface output ([0013] “vehicle may be configured to transmit data pertaining to vehicle diagnostics to the service center over a wireless communications network… the service center may include a computer, memory and communication device for sending, receiving, storing and possibly processing fault and vehicle related data”).
Regarding applicant claim 16, Stanek discloses wherein the event determination component determines a recommended action associated with the trigger event, and 
Regarding applicant claim 17, Stanek discloses wherein the event determination component determines the recommended action based in part on information stored on a computing device remote from the vehicle ([0017] “communication between the controller 105 and the service center 200”).
Regarding applicant claim 18-20, Stanek discloses the digital assistant application including a natural language processor component configured to: 
receive, via an interface of the data processing system, an input audio signal, and parse the input audio signal to identify a request, wherein the direct action application programming interface generates an action data message based on the request, the action data message indicating a function ([0018] “multiple display types e.g., both audio and visual configured for human-machine interaction. The vehicle display 120 may be configured to receive user inputs from the vehicle occupants… may also include a microphone that enables the user to enter commands or other information vocally”).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661